Citation Nr: 0010784	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  98-07 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, to include as being due to an undiagnosed illness.

2.  Entitlement to service connection for pain in the joints 
and spine, to include as being due to an undiagnosed illness.

3.  Entitlement to service connection for post-traumatic 
stress disorder.

4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a right hip 
disorder.

5.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from April 1976 to July 1984, 
and from May 1989 to December 1991, including service in 
Southwest Asia during the Persian Gulf War.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 1998 by the 
Department of Veterans Affairs (VA) St. Louis, Missouri, 
Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran's gastrointestinal symptoms have been 
attributed to a known clinical diagnosis (colitis), and the 
veteran has not presented any competent evidence linking that 
disorder to service.

2.  The veteran's pain in the joints and spine has been 
attributed to known clinical diagnoses (arthritis of the 
spine, epicondylitis of the right elbow, and arthralgia of 
the right ankle), and the veteran has not presented any 
competent evidence linking the disorders to service.

3.  The veteran has recounted a history of exposure to 
stressors in service and has been diagnosed as having post-
traumatic stress disorder.

4.  The RO denied the veteran's claim for service connection 
for a right hip disorder in December 1994, and the veteran 
did not perfect an appeal.  

5.  The additional evidence presented since December 1994 is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for a right hip disorder.  

6.  The RO denied the veteran's claim for service connection 
for a hepatitis C in December 1994, and the veteran did not 
perfect an appeal.  

7.  The additional evidence presented since December 1994 is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for hepatitis C. 


CONCLUSIONS OF LAW

1.  The claim for service connection for a gastrointestinal 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The claim for service connection for pain in the joints 
and spine is not well grounded.  38 U.S.C.A. § 5107.

3.  The claim for service connection for post-traumatic 
stress disorder is well-grounded.  38 U.S.C.A. § 5107.  

4.  The unappealed RO decision of December 1994 which denied 
service connection for a right hip disorder is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(1999).

5.  The additional evidence presented since December 1994 is 
not new and material, and the claim for service connection 
for a right hip disorder has not been reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1999). 

6.  The unappealed RO decision of December 1994 which denied 
service connection for hepatitis C is final.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156.

7.  The additional evidence presented since December 1994 is 
not new and material, and the claim for service connection 
for hepatitis C has not been reopened.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disorder 
such as arthritis or an organic neurological disease is 
manifested to a compensable degree within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (1999).  This regulation 
has been interpreted by the United States Court of Appeals 
for Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  

Service-connected compensation may also be paid to a Persian 
Gulf veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more of the signs or symptoms 
listed below.  (Emphasis added.)  The symptoms must be 
manifest to a degree of 10 percent or more not later than 
December 31, 2001.  By history, physical examination and 
laboratory tests, the disability cannot be attributed to any 
known clinical diagnosis.  

Objective indications of chronic disability include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of an undiagnosed illnesses include, but are 
not limited to: (1) fatigue, (2) signs or symptoms involving 
the skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) 
neurologic signs or symptoms, (7) neuropsychological signs or 
symptoms, (8) signs or symptoms involving the respiratory 
system (upper or lower), (9) sleep disturbance, (10) 
gastrointestinal signs or symptoms, (11) cardiovascular signs 
or symptoms, (12) abnormal weight loss, or (13) menstrual 
disorders.  See 38 C.F.R. § 3.317 (1999).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477, 485 (1999). 

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claims are well grounded, that is, that the claims 
are plausible.  

Generally, in order for a claim for service connection to be 
well grounded, there must be competent evidence of current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Competent medical evidence is also required to 
satisfy the medical etiology or medical diagnosis issues in 
secondary service connection claims.  See Libertine v. Brown, 
9 Vet. App. 521, 522 (1996).  The nexus to service may also 
be satisfied by one of the presumptions noted above.  See 
Traut v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. 
Brown, 5 Vet. App. 36, 43 (1993).

In adjudicating the appellant's claims for service connection 
for disabilities due to undiagnosed illness, the Board has 
considered the guidance provided by VA's General Counsel in 
VAOPGCPREC 4-99, regarding the requirements for a well 
grounded claim under 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317.  In that precedent opinion, the General Counsel 
concluded that the necessary elements of a claim for benefits 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 may be 
identified as follows: (1) proof of active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War; (2) proof of one of more signs 
or symptoms of undiagnosed illness; (3) proof of objective 
indications of chronic disability of 10 percent of more 
during the specified presumptive period; and 
(4) proof that the chronic disability is the result of 
undiagnosed illness.

I.  Entitlement To Service Connection For A Gastrointestinal 
Disorder, To
 Include Consideration As Being Due To An Undiagnosed 
Illness.

The veteran testified at a hearing held at the RO in 
September 1998 that he first had symptoms of a 
gastrointestinal disorder during service.  He said that while 
he was in the Gulf War he started to feel bloated, and that 
he had gas and reflux quite often.  He also said that after 
he got back he started to lose weight and had pain in the 
right quarter of his stomach.  He stated that he now had 
colitis which he believed was related to the stress from the 
war.  

The veteran's available service medical records do not 
contain any references to a chronic gastrointestinal 
disorder.  Although records dated in January 1977, September 
1978, and May 1979 show that the veteran was treated for 
gastritis, diarrhea, and gastroenteritis, the complaints 
apparently resolved on each occasion.  In this regard, the 
Board notes that the report of a medical history given by the 
veteran in September 1991 for the purpose of his separation 
from service shows that he denied having a history of 
stomach, liver or intestinal trouble.  He also denied having 
frequent indigestion and gall bladder trouble. The report of 
a medical examination conducted at that time shows that 
clinical evaluation of the abdomen and viscera was normal.  

The report of a general medical examination conducted by VA 
in June 1994 does not contain any references to complaints or 
findings pertaining to a gastrointestinal disorder (other 
than hepatitis which is addressed later in this decision).  
Examination of the abdomen was negative.  The earliest 
postservice medical treatment records pertaining to a 
gastrointestinal disorder are dated several years after 
service.  A VA outpatient medical treatment record dated in 
October 1997 shows that the veteran complained of having 
abdominal pain since 1991.  However, the fact that the 
veteran's own account of the etiology of his disability was 
recorded in his medical records is not sufficient to support 
the claim.  In LeShore v. Brown, 8 Vet. App. 406, 409 (1995), 
the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The report of a colonoscopy conducted by VA in November 1997 
shows that the results were interpreted as showing mucosal 
changes suggestive of Crohn's colitis or intermittent 
colitis.  Similarly, the report of a general medical 
examination conducted by VA in December 1997 reflects a 
diagnosis of chronic colitis verified by colon studies.  
Neither report, however, contains any medical opinion that 
the disorder was related to service.

A written statement dated in December 1997 from a person who 
was stationed with the veteran prior to Operation Desert 
Storm and also socialized with him afterward is to the effect 
that after the veteran returned from the Persian Gulf he 
mentioned having problems with his stomach.  There is no 
indication in the record, and the Board is not otherwise 
aware of any basis for concluding, that the veteran or the 
person preparing the written statement has the expertise 
required to render a medical diagnosis or to render an 
opinion concerning medical etiology.   The Court has held 
that lay persons, such as the veteran, are not qualified to 
offer an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  See 
also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), in which 
the Court held that a veteran does not meet his burden of 
presenting evidence of a well-grounded claim where the 
determinative issue involves medical causation and the 
veteran presents only lay testimony by persons not competent 
to offer medical opinions.  

The Board notes that colitis is a diagnosed illness.  Thus, 
service connection for such on the basis of the legal 
criteria set forth above governing undiagnosed illness cannot 
apply.  Further, the veteran has not presented any competent 
medical evidence linking such a gastrointestinal disorder to 
service.  Accordingly, the Board concludes that the claim for 
service connection for a gastrointestinal disorder is not 
well grounded.  38 U.S.C.A. § 5107(a).

II.  Entitlement To Service Connection For Pain In The Joints 
And Spine, To
Include Consideration As Being Due To An Undiagnosed Illness.

The veteran testified at a hearing held at the RO in 
September 1998 that he sustained injuries in service in 
February 1991 when he had to jump off of the top of a truck 
during combat.  He said that he landed on top of a ruck sack 
and injured the right side of his body including his right 
leg, shoulder, ankle, neck and back.  He said that he was not 
able to get treatment at that time because a corpsman was not 
available.  

The veteran's service medical records do not contain any 
references to the incident described by the veteran in his 
testimony.  However, the report of medical history given by 
the veteran in September 1991 for the purpose of separation 
from service shows that he gave a history of having swollen 
or painful joints, recurrent back pain, and  a right ankle 
problem.  On examination, however, clinical evaluation of his 
spine and other musculoskeletal features was normal.  

The earliest postservice medical treatment records pertaining 
to pain in the joints and spine are dated several years after 
service.  The report of a general medical examination 
conducted by the VA in June 1994 shows that the veteran gave 
a history of having a right ankle injury after jumping off a 
truck in Saudi Arabia which resulted in a small chip 
fracture, a right hip problem from the same accident, and low 
back pain which started in 1978 while pulling a radio out of 
a truck.  He also gave a history of bruising his left elbow.  
Following examination, the diagnoses included history of 
injury to the right ankle with normal findings, history of 
injury to the right hip, but no hip abnormalities noted, 
history of low back injury with claims of S1 dermatome 
neuropathy bilaterally, and epicondylitis of the right elbow.  
The examiner did not offer a medical opinion linking any of 
the complaints or diagnoses to service.  

The report of a general medical examination conducted by VA 
in December 1997 shows that the diagnoses included chronic 
arthritis of the back.  Again, however, the examiner did not 
give an opinion linking it to service.

A VA medical treatment record dated in July 1998 shows that 
the veteran reported that he fell off a ladder the previous 
day and landed on the right foot and ankle.  He said that 
this was in that same location that he had injured the ankle 
during the Persian Gulf war.  Following examination, the 
diagnosis was right ankle injury with arthralgia.  The 
examiner also did not offer an opinion linking the disorder 
to service.  

In summary, the veteran's joint pain has been attributed to 
known clinical diagnoses (arthritis of the spine, 
epicondylitis of the right elbow, and arthralgia of the right 
ankle), and the veteran has not presented any competent 
evidence linking the disorders to service.  Accordingly, the 
Board concludes that the claim for service connection for 
joint pain is not well grounded.  38 U.S.C.A. § 5107(a).
III.  Entitlement To Service Connection For Post-Traumatic 
Stress Disorder.

A claim for service connection for post-traumatic stress 
disorder is well grounded if a claimant has submitted medical 
evidence of a current disability; lay evidence (presumed to 
be credible for these purposes) of an in-service stressor, 
which in a PTSD case is the equivalent of in-service 
incurrence or aggravation; and medical evidence of a nexus 
between service and the current PTSD disability.  See Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997).

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he is 
found to have presented a claim which is plausible, in that 
he has recounted a history of exposure to stressors in 
service and has been diagnosed as having PTSD based on those 
stressors.  Cohen v. Brown, 10 Vet. App. at 137; see Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  In this regard, the 
Board notes that the veteran testified at a hearing held at 
the RO in September 1998 that he was involved in combat in 
the Persian Gulf and had "a front row ticket to the Gulf 
War."  He said that when his plane landed there they were 
attacked by SCUD missiles.  He also reported an incident in 
which a Colonel ordered an attack on friendly forces, killing 
12 of our own men.  A VA medical treatment record dated in 
October shows that the diagnoses included post-traumatic 
stress disorder, combat related, mild, with residual 
symptoms.  Accordingly, the Board concludes that the claim 
for service connection for post-traumatic stress disorder is 
well-grounded.  The Board further finds, however, that 
additional development of evidence is required prior to 
adjudication of that claim on the merits.  Therefore, the 
claim is the subject of the remand order located at the end 
of this decision.

IV.  Whether New And Material Evidence Has Been Presented To 
Reopen A
 Claim For Service Connection For A Right Hip Disorder.

The RO denied the veteran's claim for service connection for 
a right hip disorder in December 1994, and the veteran did 
not perfect an appeal.  The evidence which was considered at 
that time included the veteran's service medical records.  
The report of a medical history given by the veteran in 
September 1991 for the purpose of his separation from service 
does not contain any mention of a right hip injury.  The 
report of a medical examination conducted at that time shows 
that the lower extremities, spine and other musculoskeletal 
features were normal.

The previously considered evidence also included the report 
of a general medical examination conducted by VA in June 1994 
which shows that the veteran said that he jammed his hip in 
service when he jumped off a truck.  He said that as a result 
he had pain in the posterior aspect, that is, in the buttocks 
muscles.  Following examination, the pertinent diagnosis was 
"History of injury to the right hip, but no hip 
abnormalities are noted.  He does have a posterior buttock 
pain."  The examiner did not offer an opinion linking the 
pain to service.

In the decision of December 1994, the RO denied service 
connection for a right hip disorder.  The veteran was 
notified of that decision and of his right to file an appeal, 
but he did not do so and the decision became final.

In order to reopen a claim which was denied previously, a 
claimant must present new and material evidence.  See 38 
U.S.C.A. § 5108 (West 1991).  "New and material evidence" 
means evidence not previously submitted to the agency 
decision makers which bears directly and substantially on the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(1999).

When determining whether new and material evidence has been 
presented to reopen a claim, VA considers the evidence 
presented since the most recent decision in which the claim 
was denied on any basis.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  In the present case, the most recent decision which 
denied the veteran's claim on any basis was the December 1994 
decision.  

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Hodge v. West, 
155 F. 3d 1356 (Fed. Cir. 1998); Fossie v. West, 12 Vet. App. 
1 (1998).  If no new and material evidence is presented to 
reopen the claim, the prior denial remains final.  See 38 
U.S.C.A. § 7105 (West 1991).  

The additional evidence which has been presented includes a 
VA outpatient medical treatment record dated in August 1997 
which shows that the veteran reported a complaint of right 
hip pain.  The record, however, does not contain any 
indication that a right hip disorder was diagnosed, or that 
any such disorder is related to the veteran's period of 
service.  The report of a general medical examination 
conducted by the VA in December 1997 does not contain any 
mention of hip pain.

The additional evidence which has been presented also 
includes testimony given by the veteran during a hearing held 
in September 1998.  He stated that he believed that his a 
right hip disorder was related to service.  The veteran may 
testify as to symptoms, but he is not qualified to offer 
opinions as to matters which require medical expertise, such 
as whether any particular symptoms were manifestations of 
arthritis or the date of onset of the disease.  For the same 
reason, a lay statement dated in December 1997 (which is to 
the effect that the veteran reported hip pain after service) 
has no probative value.  

For the foregoing reasons, the Board finds that the 
additional evidence presented since December 1994 is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
right hip disorder.  Accordingly, the decision of December 
1994 which denied service connection for a right hip disorder 
remains final.  Even if the evidence was considered new and 
material to reopen the claim, the Board would have to 
determine whether, based upon all the evidence, the claim as 
reopened (and as distinguished from the original claim) is 
well grounded.  What is still lacking for purposes of well 
grounding the claim is competent medical evidence linking the 
veteran's current complaints to his period of recognized 
service.  See Winters v. West, 12 Vet. App. 203, 207 (1999).


V.  Whether New And Material Evidence Has Been Presented To 
Reopen
 A Claim For Service Connection For Hepatitis C.

The RO denied the veteran's claim for service connection for 
hepatitis C in December 1994, and the veteran did not file an 
appeal.  The evidence which was of record included the 
veteran's available service medical records which do not 
include any references to hepatitis.  The report of medical 
history given by the veteran in September 1991 for the 
purpose of his separation from service shows that he denied 
having a history of jaundice or hepatitis.  He also denied 
having stomach, liver or intestinal trouble.  The report of a 
medical examination conducted at that time also does not 
contain any indication that the veteran had hepatitis.

The previously considered evidence also included the report 
of a general medical examination conducted by VA in June 1994 
which shows that the veteran stated that he was found to have 
a positive test for the hepatitis C virus when donating 
blood.  He said that he had never had any symptoms.  Studies 
for hepatitis C were ordered.  The pertinent diagnosis was 
history suggesting hepatitis C.  A laboratory report 
associated with the examination report shows that the 
veteran's bilirubin, AST, and ALT were within normal limits.  

In the rating decision of December 1991, the RO noted that 
the veteran's service medical records were negative for 
hepatitis.  For that reason, the RO concluded that service 
connection was not warranted.  The decision of December 1994 
which denied service connection for hepatitis is final.

The additional evidence presented since December 1994 is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
hepatitis C.  The veteran testified in September 1998 that 
his hepatitis C disease started during his service.  He 
stated that he developed gastrointestinal symptoms in service 
which he believed were due to hepatitis.  He expressed his 
opinion that he might have caught hepatitis from the food in 
service which was cooked in open containers and exposed to 
oil.  However, the testimony has no probative value because 
the veteran is not qualified to offer a medical opinion.  
Espiritu.  

The additional evidence also includes current medical 
treatment records which reflect that the veteran has 
hepatitis C.  A VA medical examination report dated in 
December 1997 reflects that a blood test was positive for 
hepatitis C.  The records do not, however, contain any 
medical opinion linking the disease to service. 

For the foregoing reasons, the Board finds that the 
additional evidence presented since December 1994 is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
hepatitis C. Accordingly, the Board concludes that the 
additional evidence presented since December 1994 is not new 
and material, and the claim for service connection for 
hepatitis C has not been reopened.  Furthermore, in the 
absence of evidence linking the current hepatitis to service, 
the claim would not be well grounded, even if it were 
reopened.


ORDER

Service connection for a gastrointestinal disorder is denied.

Service connection for pain in the joints and spine is 
denied.

The claim for service connection for post-traumatic stress 
disorder is found to be well-grounded and, to that extent, 
the appeal on that issue is allowed.  

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a right hip 
disorder, the appeal on that issue is denied.

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for hepatitis C, 
the appeal on that issue is denied.  



REMAND

VA has a duty to assist the veteran with development of his 
well grounded claim for service connection for post-traumatic 
stress disorder.  See 38 U.S.C.A. § 5107(b).  The Board 
finds, however, that this duty has not yet been fully met, 
and this case, therefore, is not ready for appellate 
disposition for the reasons that follow.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 38 C.F.R. 
§ 3.304 (f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other evidence, such as through 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR), formerly the U.S. Army & Joint Services 
Environmental Support Group (ESG).  If VA determines that the 
veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then the veteran's lay testimony 
or statement is accepted as conclusive evidence of the 
stressors occurrence and no further development or 
corroborative evidence is required, providing that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. 3.304(f) (1999); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  If, however, the VA determines either 
that the veteran did not engage in combat with the enemy or 
that the veteran did engage in combat, but that the alleged 
stressor is not combat related, the veteran's lay testimony, 
by itself, is not sufficient to establish the occurrence of 
the alleged stressor.  Instead, the record must contain 
service records or other evidence which corroborates the 
veteran's testimony or statements.  See Moreau v. Brown, 9 
Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); Doran v. Brown, 6 Vet. App. 283 (1994); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

In the instant case, the veteran's DD Form 214 for his period 
of active service from May 1989 to December 1991 indicates 
that his military occupational speciality was "combat 
signaler".  He did not receive any medals or citations for 
combat service.  His service personnel records, received from 
the National Personnel Records Center in October 1997, do not 
contain any information concerning his service in the Persian 
Gulf.  On this record, the Board is unable to find at this 
time that the veteran engaged in combat with the enemy during 
the Persian Gulf War.  Therefore, service connection for PTSD 
would require verification of a stressor sufficient to 
support a diagnosis of PTSD.

At a personal hearing in September 1998, the veteran related 
his claimed stressors, which include an incident on February 
16, 1991,in which his commanding officer ordered an attack on 
a military vehicle, which turned out to be a United States 
Bradley fighting vehicle, and 12 American service members 
were killed.  The veteran testified further that the officer 
was ordered to return to the Continental United States and 
dismissed from service.  After the hearing, the veteran 
submitted a statement in which he identified the officer as 
Lt. Colonel Hayles of HQ & HQ Company, 1st Apache attack 
unit, 1st Infantry Division.  In order to fulfill VA's duty 
to assist the veteran in the development of facts pertinent 
to his claim, the Board finds that an attempt should be made, 
through official channels, to verify the claimed incident 
with the Bradley fighting vehicle on February 16, 1991, and 
any other stressors for which the veteran provides specific 
information permitting an attempt to verify the stressor. 

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should attempt to obtain the 
veteran's complete service personnel 
records through official channels, 
including all records pertaining to his 
Persian Gulf service.

2.  The RO should afford the veteran the 
opportunity to submit a comprehensive 
statement containing as much detail as 
possible regarding the stressors to which 
he alleges he was exposed to in service, 
including, to the extent possible, 
specific details of the claimed stressful 
events during service, such as dates, 
places, identifying information 
concerning any other individuals involved 
in or with knowledge of the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail.  The veteran should be advised 
that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events and that he must 
be as specific as possible because 
without such details an adequate search 
for verifying information can not be 
conducted.  The veteran should also be 
advised of alternative evidence methods 
to support his claim concerning stressors 
such as buddy statements, diaries, 
letters, etc.  

3.  The RO should attempt to obtain 
verification of the veteran's claimed 
stressors by submitting a report, 
consisting of the stressors asserted by 
the veteran, as noted above, along with 
copies of the veteran's DD Form 214, his 
record of assignments, and his complete 
service administrative records, to 
USASCRUR.  The RO should also request 
review of all available records for the 
veteran's units while in the Persian Gulf 
which are germane to verification of his 
contended stressors.  If suggested by the 
USASCRUR, the RO should also request any 
available pertinent records from other 
organizations such as the National 
Archives and Records Administration 
(NARA).  Any records obtained should be 
associated with the claims file.  Should 
no records be obtained, the reason for 
that fact should be properly documented 
in the claims file.

4.  After all additional verification 
searches have been completed, the RO 
should prepare, pursuant to the holding 
in the Cohen case, as noted above, a 
report which details the nature of any 
combat action, or inservice stressful 
event, verified by the Center or other 
sources.  The RO should also make a 
determination as to whether or not the 
veteran engaged in combat with the enemy 
in the Persian Gulf.  If no stressor has 
been verified, the RO should so state in 
its report.  Again, this report should be 
in accordance with the guidelines 
provided in Cohen, supra.  This report is 
then to be added to the claims folder.

5.  After completion of the above 
development, and ONLY if the veteran has 
been found to have engaged in combat with 
the enemy or any of the claimed stressors 
are verified, the RO should schedule the 
veteran for a VA psychiatric examination 
by a psychiatrist to determine the nature 
and extent of any psychiatric disorder 
which may be present.  All indicated 
tests and studies, including PTSD sub 
scales, should be performed.  The claims 
file and the RO's report of verified 
stressors must be provided to and 
reviewed by the examiner prior to 
conducting this examination.  If the 
examiner believes that PTSD is the 
appropriate diagnosis, then the examiner 
must specifically identify which, if any, 
of the verified in-service stressor(s) 
detailed in the RO's report are 
etiologically related to and sufficient 
to cause PTSD, and indicate how the 
veteran otherwise meets the diagnostic 
criteria for PTSD.  The complete 
rationale for each opinion expressed must 
be provided.  Moreover, the examiner must 
reconcile his or her opinion with those 
reached by previous examiners.  The 
veteran is advised that failure to report 
for a scheduled VA examination may have 
adverse consequences, to include the 
denial of his claim.  See Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

6.  The RO should then review the record 
to ensure that all necessary development 
has been completed in full.  In 
particular, the RO should review the VA 
psychiatric examination report to confirm 
that any diagnosis of PTSD was based upon 
the verified history provided by the 
Center, the NARA, and/or RO, providing 
that such verification was required 
(i.e., if the veteran did not engage in 
combat or the alleged stressor was not 
combat-related).  If, under circumstances 
in which verification is necessary, the 
examiner relied upon a history which has 
not been verified, that examination 
report must be returned as inadequate for 
rating purposes.

7.  Thereafter, the RO should again 
adjudicate the issue of service 
connection for PTSD based on the 
available record, and in accordance with 
the diagnostic criteria for PTSD 
contained in the Fourth Edition of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV), and all other 
applicable statutes, regulations, and 
case law.  The RO's adjudicatory action 
should include specific findings as to 
whether the veteran engaged in combat 
with the enemy, and whether any purported 
stressor is combat-related.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to develop additional 
evidence and to comply with the duty to assist.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action until notified.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

 


